Exhibit 10(s)
ILLINOIS TOOL WORKS INC.
PHANTOM STOCK PLAN FOR NON-OFFICER DIRECTORS
The Plan set forth herein shall be known as the “Non-Officer Directors’ Phantom
Stock Plan.” Illinois Tool Works Inc. is hereinafter referred to as ITW.

  1.   Eligibility. Each member of ITW’s Board of Directors who is not an
officer of ITW shall be eligible to participate in the Plan and shall be known
for the purposes of this Plan as an “eligible director.”     2.   Purpose. The
purpose of the Plan is to enable ITW to attract and retain as members of its
Board of Directors persons who are not officers of ITW, but whose experience and
judgment are a valuable asset to ITW. It is also intended to provide for the
equivalent of additional stock ownership to align the interests of the
non-officer (employee) directors with those of the stockholders.     3.   Grant
of Phantom Stock Units. All eligible directors shall have their phantom stock
accounts credited with one thousand phantom stock units, with each unit having a
value at any time equal to the current market value of a share of ITW Common
Stock.     4.   Plan Administration. The Plan shall be administered under the
direction of the Corporate Secretary of ITW. Each phantom stock account will be
maintained by ITW Corporate accounting, and annual statements will be issued
reflecting current account balances adjusted for dividend reinvestment and
market value changes.     5.   Dividends. Whenever ITW declares a dividend on
the ITW Common Stock, a dividend award shall be made to all eligible directors
as of the date of payment of the dividend. The dividend award for an eligible
director shall be determined by multiplying the phantom stock units credited to
the eligible director’s account on the date of payment by the amount of the
dividend paid on the ITW Common Stock. The dividend award shall be converted
into phantom stock units by dividing the award by the closing market price of a
share of ITW Common Stock as of the dividend payment date.     6.   Adjustments.
In the event of a stock dividend on the ITW Common Stock, or any split up or
combination of shares of the ITW Common Stock, or other change therein,
appropriate adjustment shall be made to the phantom stock units in each eligible
director’s phantom stock account so as to give effect, to the extent
practicable, to such change in ITW’s capital structure.     7.   Distribution of
Phantom Stock Account. An eligible director will be eligible for a cash
distribution for his/her phantom stock account at retirement, death or approved
resignation. This distribution will be in the form of a lump sum or annual
installments over one to ten years as elected by the eligible director at the
time that this Plan was implemented or upon appointment to the Board of
Directors for future participants. The distribution will take place on the first
day of the month following the date of retirement, death or approved
resignation. With respect to grants made prior to January 1, 2005, any such
election may be changed by the eligible director, provided that such change is
made no less than twenty-four months prior to the first distribution to the
director. With respect to grants made on or after January 1, 2005, any such
election may be changed by the eligible director, provided that (i) such new
election does not take effect until at least 12 months after the date the
election is made; and (ii) if commencement of payment is not related to the
director’s disability (as defined in the Illinois Tool Works Inc. Directors’
Deferred Fee Plan) or death, the first payment to the eligible director is
deferred for a period of five years from the date such payment would have
otherwise commenced. For installments, the payment on each distribution date
shall be an amount equal to the value of the phantom stock units credited to the
eligible director’s account on such distribution date, divided by the number of
installments remaining to be paid. The value of the phantom stock units to be
distributed is determined by multiplying the market value of a share of ITW
Common Stock on the distribution date by the number of such phantom stock units.
    8.   Beneficiary Designation. Each eligible director or former eligible
director entitled to payment from a phantom stock account may name any person or
persons to whom the value of such director’s phantom stock account shall be paid
in the event of his/her death. Each designation will revoke all prior
designations, shall be in writing and in a form prescribed by the Corporate
Secretary of ITW, and will be effective only when filed during the eligible
director’s or former eligible director’s lifetime with the Corporate Secretary
of ITW. If the director shall have failed to name a beneficiary, or if the named
beneficiary dies before receiving payment of the entire balance in such
director’s phantom stock account, payment of the remaining balance shall be made
in a lump sum to the legal representative of the estate of the director or named
beneficiary, as applicable.

 



--------------------------------------------------------------------------------



 



  9.   Miscellaneous.

  (a)   Establishment of this Plan and coverage hereunder of any person shall
not be construed to confer any right on the part of such person to be nominated
for reelection to the Board of Directors or to be reelected to the Board of
Directors.     (b)   No eligible director may assign, pledge or encumber his/her
interest under the Plan, or any part thereof, except that an eligible director
may designate a beneficiary as provided in Paragraph 8 or may elect to assign
his/her phantom stock interests to a family trust or family partnership.
However, under the “assignment of income” tax doctrine, any distributions of the
assigned phantom stock interests would still be taxable to the eligible director
as ordinary income.     (c)   No eligible director or beneficiary shall have any
interest in ITW’s assets by reason of his/her participation in the Plan. It is
intended that ITW merely has a contractual obligation to make payments when due
hereunder and it is not intended that ITW hold any funds in reserve or trust to
secure payments hereunder.

  10.   Amendment on Termination. This Plan may be amended or terminated at any
time by the Board of Directors; provided, however, that no such amendment or
termination may, without the consent of the eligible director, or his/her
beneficiary in the case of his/her death, reduce the right of the eligible
director, or his/her beneficiary as the case may be, to any payment under the
Plan.     11.   Corporate Change. Notwithstanding the provisions of Paragraph 7,
the value of each eligible director’s phantom stock account shall be distributed
immediately to the director or his/her beneficiary in the event of a Corporate
Change. “Corporate Change” shall mean either a Change in Ownership, Change in
Effective Control or a Change of Ownership of a Substantial Portion of Assets,
as defined in Section 409A of the Internal Revenue Code of 1986, as amended
(Code Section 409A) and summarized herein.

  (a)   A Change in Ownership occurs on the date that any one person, or more
than one person acting as a group (as defined in Code Section 409A), acquires
ownership of stock of ITW that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of ITW.     (b)   A Change in Effective Control occurs on the
date that either (i) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of ITW
possessing 35% or more of the total voting power of the stock of ITW; or (ii) a
majority of members of the Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors prior to the date of the appointment or
election.     (c)   A Change of Ownership of a Substantial Portion of Assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from ITW that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of ITW immediately prior to such
acquisition or acquisitions.

  12.   Governing Law. This Plan shall be construed, administered and governed
in all respects under and by the laws of the State of Illinois. Grants made on
or after January 1, 2005 are also subject to the provisions of Code
Section 409A; accordingly, as applied to those grants, the Plan shall at all
times be interpreted and administered so that it is consistent with Code
Section 409A notwithstanding any provision of the Plan to the contrary.     13.
  Effective Date. This Plan shall become effective on the date of its adoption
by the Board of Directors of ITW.

    Approved by the Board of Directors: December 5, 2008

 